PER CURIAM:
The claimant seeks the sum of $184.11 for damages to her 1980 Subaru which struck a pothole on West Virginia Route 3 in Beckley, Raleigh County, West Virginia. The incident occurred on March 16, 1982, at about noon. The pothole was covered with water, so the claimant did not see it before she struck it. The right front and rear tires and rims had to be replaced.
The State is neither an insurer nor a guarantor of the safety of persons travelling on its highways. Adkins v. Sims, 130 W.Va. 645 (1947). For the State to be found liable, it must first have had either actual or constructive notice of the defect in the roadway. Since there was no proof in this case that the State had notice of the defect, the claim must be denied.
Claim disallowed.